 


109 HRES 78 IH: Recognizing the importance of designating the Republic of Poland as a program country for purposes of the visa waiver program under section 217 of the Immigration and Nationality Act and urging the Secretary of Homeland Security and the Secretary of State to assist Poland in qualifying for such program.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 78 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Emanuel (for himself, Mr. Foley, Mr. Dingell, Ms. Schakowsky, Mr. Lipinski, and Ms. Jackson-Lee of Texas) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Recognizing the importance of designating the Republic of Poland as a program country for purposes of the visa waiver program under section 217 of the Immigration and Nationality Act and urging the Secretary of Homeland Security and the Secretary of State to assist Poland in qualifying for such program. 
 
Whereas the United States and the Republic of Poland share the historical experience of fighting for freedom, democracy, and universal values; 
Whereas the bravest sons of the Polish nation, General Thaddeus Kosciuszko and General Casimir Pulaski among them, fought for the the independence of the United States from England;  
Whereas the Republic of Poland is now a free, democratic, and independent nation;  
Whereas the Republic of Poland and the United States in 1999 became formal allies through membership in the North Atlantic Treaty Organization;  
Whereas no Polish citizen to date has been proven to support, be associated with, or be engaged in any form of terrorist activity;  
Whereas the Republic of Poland has proven to be an indispensable ally in the global campaign against terrorism;  
Whereas the Republic of Poland actively participated in Operation Iraqi Freedom and the reconstruction of Iraq, shedding blood along with American soldiers;  
Whereas the President of the United States and other high-ranking officials of the United States have described Poland as one of America’s closest allies in Europe;  
Whereas on April 15, 1991, the Republic of Poland unilaterally repealed the requirement that United States citizens traveling to Poland obtain a visa; and 
Whereas the 27 countries that are designated as program countries for purposes of the visa waiver program under section 217 of the Immigration and Nationality Act include Andorra, Australia, Austria, Belgium, Brunei, Denmark, Finland, France, Germany, Iceland, Ireland, Italy, Japan, Liechtenstein, Luxembourg, Monaco, the Netherlands, New Zealand, Norway, Portugal, San Marino, Singapore, Slovenia, Spain, Sweden, Switzerland, and the United Kingdom: Now, therefore, be it 
 
That  
the House of Representatives— 
(1)recognizes the importance of designating the Republic of Poland as a program country for purposes of the visa waiver program established under section 217 of the Immigration and Nationality Act; and 
(2)urges the Secretary of Homeland Security and the Secretary of State to assist Poland in reducing its nonimmigrant visa refusal rate so that Poland may qualify for such designation. 
 
